Hill, C. J.
1. Where a prisoner is in the common jail of the county under a warrant charging a bailable offense, and, in order to be released from imprisonment, he employs a lawyer to secure for him a bond and to represent him in the case, and the attorney does secure the bond and the prisoner is thereupon released, held, that a note given by the prisoner to the lawyer for his services, including the service rendered in procuring the bond, is valid and collectible, although executed on Sunday. The case is within the exception of section 416 of the Penal Code (1910), the service being in the nature of a “work of charity or necessity.”
*101Decided November 20, 1911.
Complaint; from city court of Monroe — Judge Stone.
February 4, 1911.
M. G. Few, Orrin Roberts, for plaintiff.
2. The evidence applicable to the foregoing principle of law demanded a verdict for the plaintiff, and the court erred in not granting a new trial. Salter v. Smith, 55 Ga. 245; Weldon v. Colquitt, 62 Ga. 449 (35 Am. Rep. 128); Adams v. Candler, 114 Ga. 152 (39 S. E. 893).

Judgment reversed.